                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC., et al.,                  )
                                                     )
       Plaintiffs and                                )
       Counterclaim Defendants,                      )
                                                     )
       v.                                            )        Case No. 15-4890-KHV-ADM
                                                     )
THE MADISON COMPANIES, LLC, et al.,                  )
                                                     )
       Defendants and                                )
       Counterclaimants.                             )

                               MEMORANDUM AND ORDER

       This matter comes before the court on Plaintiff Pipeline Productions, Inc., Backwood

Enterprises, LLC, OK Productions, Inc., and Brett Mosiman’s (collectively “Pipeline”) Motion for

Leave to Amend Complaint (ECF No. 552). Pipeline asserts claims in this lawsuit against The

Madison Companies, LLC and Horsepower Entertainment, LLC (collectively “Madison”).

Pipeline now seeks leave to file a Second Amended Complaint that adds KaabooWorks, LLC,

KaabooWorks Services, LLC, Kaaboo Del Mar, LLC, and Wardawgs (collectively, the “Kaaboo

entities”) as defendants. The Kaaboo entities are related to Madison as part of the same corporate

family. Pipeline seeks to assert a tortious interference claim against the Kaaboo entities and also

seeks to hold them liable for Pipeline’s claims against Madison under successor liability theories.

Madison argues the court should deny the motion because Pipeline unduly delayed in seeking to

amend, Madison would be unduly prejudiced by the late amendments, and the amendments are

futile. As explained below, the court finds no valid grounds to deny the motion given the liberal

standards governing leave to amend, the procedural posture of this case, and the gist of Madison’s

futility arguments. Pipeline’s motion is therefore granted.
   I.      BACKGROUND

        Pipeline asserts claims against Madison for breach of contract, breach of fiduciary duty,

fraud, and tortious interference arising from the parties’ business dealings relating to the Thunder

on the Mountain country music festival (“Thunder”) in 2015. (Pretrial Order, ECF No. 477 ¶

4(a)(1)-(4), at 18-20.) Pipeline alleges that it formed a joint venture with Madison to put on

Thunder but shortly before the festival was scheduled to occur, Madison pulled out. Pipeline

contends this “left [Pipeline] holding the bag for all artist payments and festival expenses” and,

furthermore, that Madison tried to further destroy Pipeline’s business, reputation, and financial

condition by hiring away Pipeline’s partners and employees. (Id. at 14-15.) Because of this,

Pipeline claims that it was unable to provide ticket refunds, had to divert funds to other businesses,

and effectively destroyed Pipeline’s festival-related businesses.       (Id.)   Meanwhile, Pipeline

contends that Madison tried to make its entities “judgment proof by scheming and ‘transitioning’

their interests, assets, and businesses to other entities in the hopes of preventing Plaintiffs from

obtaining fair and just remuneration.” (Id.)

        This case has an unusually protracted procedural history. Pipeline filed suit on May 21,

2015. (ECF No. 1.) Madison promptly moved to dismiss for failure to state a claim or,

alternatively, to transfer to the District of Delaware, where a related case was pending. (ECF No.

6.) The case was then tied up with motion practice relating to issues in the Delaware litigation,

and Madison’s related motion to stay the proceedings. (ECF Nos. 16, 20.) On February 22, 2017,

U.S. District Judge Kathryn H. Vratil denied Madison’s motion to dismiss or transfer. (ECF No.

37.) Madison then moved for reconsideration of the order, which the district judge denied on April

27, 2017. (ECF Nos. 46, 50.)




                                                  2
       Meanwhile, the previously assigned Magistrate Judge K. Gary Sebelius set this case for a

scheduling conference on February 15, 2017. (ECF No. 33.) But the court postponed the

scheduling conference at Pipeline’s request because it was in the process of securing new counsel.

(ECF Nos. 34.) After Pipeline’s new counsel entered his appearance, Pipeline was granted leave

to file an amended complaint that included new allegations and added fraud and tortious

interference claims. (ECF No. 56.) On June 21, 2017, Pipeline moved to compel Madison to

participate in a Rule 26(f) conference and begin discovery. (ECF No. 57.) Madison promptly

filed another motion to dismiss (this time, directed at the amended complaint) and opposed

Pipeline’s discovery motion because its second motion to dismiss was pending. (ECF No. 58, 59.)

At Madison’s request, Magistrate Judge Sebelius stayed discovery pending the district court’s

determination of Madison’s motion to dismiss. (ECF No. 61.) On October 11, 2017, the district

judge largely denied Madison’s motion to dismiss. (ECF Nos. 59, 64.) In doing so, the court

ordered Magistrate Judge Sebelius to expedite pretrial proceedings. (ECF No. 64.)

       Magistrate Judge Sebelius conducted the initial scheduling conference on January 5, 2018

(ECF No. 88)—over two and a half years into the case. The court set a discovery deadline of

August 31, 2018, and a pretrial conference in September of 2018. (Id.) Discovery disputes ensued

almost immediately. Without belaboring the minutiae, suffice it to say for purposes of the present

motion that many of these discovery disputes centered around Pipeline’s attempts to obtain

discovery from and regarding Madison’s related business entities, including the Kaaboo entities.

These included Pipeline’s motions to compel Madison to respond to certain requests for production

(“RFPs”), Madison’s motions for protective order(s) limiting Pipeline’s Rule 30(b)(6) topics, and

multiple telephone calls to the court during depositions. According to Pipeline, Madison was

“never more obstinate than when it came to Kaaboo-related discovery.” (ECF No. 552, at 2.)



                                                3
Magistrate Judge Sebelius largely ruled in favor of Madison on these issues in June, July, and

October of 2018. (ECF Nos. 195, 203, 314.) So, Madison was successful in preventing Pipeline

from obtaining discovery regarding the Kaaboo entities during the original discovery period. After

a series of extensions, discovery closed on December 31, 2018, with several motions outstanding.

       Pipeline moved to amend on December 4, 2018. (ECF No. 335.) According to Pipeline,

it did the best it could with discovery stalled regarding the relationship between Madison and the

Kaaboo entities, which Pipeline contends remained “shrouded” at that time. (ECF No. 552, at 3.)

Pipeline sought to add as defendants Kaaboo LLC; KaabooWorks Services, LLC; Wardawgs,

LLC; Bryan Gordon (who had been previously dismissed from this suit); Rob Walker; and 25 Doe

defendants.    The proposed pleading sought to assert claims of fraudulent transfer, alter

ego/piercing the corporate veil, and it sought to add the Kaaboo entities to its tortious interference

claim. On March 6, 2018, Judge Sebelius denied the motion to amend, largely based on Pipeline’s

failure to establish good cause to extend the scheduling order deadline for motions to amend, which

was April 15, 2018. (ECF No. 421, at 4-7.) Judge Sebelius found that “the key factual allegations

giving rise to plaintiffs’ proposed amendments were known to plaintiffs by the summer of 2018,

at the latest.” (Id. at 5.) Because the good cause analysis is similar to the Rule 15(a) undue delay

analysis, Judge Sebelius also found that Pipeline had unduly delayed. (Id. at 8.) And he found

that Madison would be unduly prejudiced because of the procedural posture of the case. (Id. at 8-

9.) By that time, discovery was closed. The court reasoned that plaintiff’s suggestion that all

discovery on the new issues could be completed in two months was unrealistic, and that Pipeline’s

proposed amendment to include Doe defendants foreshadowed yet another amended pleading

formally naming them, causing “significant additional delays.” (Id. at 9.) With discovery




                                                  4
ostensibly closed, the undersigned convened a pretrial conference and entered a pretrial order on

April 30, 2019. (ECF No. 477.)

       Meanwhile, Pipeline had filed objections to Magistrate Judge Sebelius’s orders denying

discovery into the Kaaboo entities and denying Pipeline’s motion to amend. (ECF Nos. 325, 427,

429.) On May 1, 2019, Judge Vratil sustained Pipeline’s objections to Judge Sebelius’ ruling

striking “related entities” from Pipeline’s Rule 30(b)(6) deposition notice. (ECF No. 479.) Among

other things, Judge Vratil found that discovery related to the Kaaboo entities was relevant to

multiple issues in the case. Judge Vratil recognized that this ruling “significantly altered the

landscape of pretrial proceedings in this case” and that other pending motions for review were

premised on changed circumstances. (ECF No. 493, at 2.) She therefore vacated those related

rulings—including Magistrate Judge Sebelius’s order denying Pipeline leave to amend—and

referred the case to the undersigned to conduct further pretrial proceedings “given the new

parameters of discovery.” (Id.)

       Separately, and within days of Judge Vratil’s discovery rulings, the undersigned granted in

part Pipeline’s motion for sanctions stemming from Madison’s belated production of a draft

consulting agreement. (ECF No. 486.) Among other things, the court found that Pipeline should

have the opportunity to take limited additional discovery to put it in the same position it would

have been in had Madison complied with its discovery obligations. (Id. at 9.)

       Given the new discovery parameters, the undersigned reopened discovery in order to make

sure that Pipeline had a full and fair opportunity to conduct discovery into the related-entities issue,

beginning with a status conference on May 9, 2019. (ECF Nos. 482, 487.) The court ultimately

allowed the written discovery at issue in Pipeline’s objections to Judge Sebelius’ prior discovery

order, as well as other discovery relating to the Kaaboo entities. During this additional period of



                                                   5
discovery, Pipeline produced additional documents and served subpoenas on the Kaaboo entities.

Pipeline also took the FED. R. CIV. P. 30(b)(6) deposition of Madison and the Kaaboo entities, and

reopened depositions of certain key witnesses. The court oversaw this process in May, June, and

July via numerous discovery conferences (ECF Nos. 492, 501, 506, 515, 516, 529-532, 535, 539,

540, 543-545, 549, 551) and amendments to the schedule (ECF Nos. 488, 506, 518).

       Meanwhile, Judge Vratil’s order vacating Magistrate Judge Sebelius’s order denying

Pipeline leave to amend effectively reinstated Pipeline’s motion to amend. The undersigned

denied that motion for essentially the same reasons stated by Judge Sebelius based on the record

before him at the time. (ECF No. 501, at 1.) In doing so, the court noted that discovery had been

reopened since Judge Sebelius’ ruling. “Plaintiffs were previously denied access to certain

information that the district judge and the undersigned have now expressly ordered” and, because

of this, the court noted that it would set a new deadline for Pipeline to move to amend. (Id. at 501.)

The court ultimately gave Pipeline until August 2, 2019, to file a renewed motion to amend. (ECF

No. 540, at 2.)

       Pipeline timely filed its motion to amend on August 2, 2019. Pipeline argues the court

should allow the amendments because they are largely based on information discovered during the

reopened discovery period and that information could not have been obtained previously because

Madison had effectively stalled discovery into the Kaaboo entities. Pipeline now seeks leave to

file a second amended complaint naming the four Kaaboo entities as defendants, asserting a

tortious interference claim against them, and asserting they are liable for Pipeline’s claims against

Madison based on a successor liability theory. In response, Madison argues that Pipeline has

essentially filed the same motion to amend that was before Judge Sebelius and that his conclusions

were correct—that Pipeline had all of the evidence it needed to be able to bring these amendments



                                                  6
sooner, and therefore, Pipeline has unduly delayed.        Madison also contends the proposed

amendments are futile.

   II.      LEGAL STANDARD

         Once a party has filed a responsive pleading, the opposing party may amend its pleading

only with the opposing party’s written consent or the court’s leave, which “shall be freely given

when justice requires.” FED. R. CIV. P. 15(a)(2). The court may refuse leave to amend only on “a

showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure

to cure deficiencies by amendments previously allowed, or futility of amendment.” Wilkerson v.

Shinseki, 606 F.3d 1256, 1267 (10th Cir. 2010); see also Foman v. Davis, 371 U.S. 178, 182 (1962)

(same). The purpose of the rule “is to provide litigants the maximum opportunity for each claim

to be decided on its merits rather than on procedural niceties.” SCO Grp., Inc. v. Int’l Bus.

Machines Corp., 879 F.3d 1062, 1085 (10th Cir. 2018) (internal quotations omitted).

         Practically speaking, the party opposing a motion to amend generally bears the burden to

demonstrate why the amendment should not be permitted. See Wilkerson, 606 F.3d at 1267.

(stating that in the absence of such a showing, amendment should be allowed); Eminence Capital,

LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (stating the party opposing amendment

bears the burden to show undue prejudice and that absent such a showing “or a strong showing of

the remaining Forman factors,” there is a presumption in favor of amendment); see also Anderson

v. PAR Elec. Contractors, Inc., 318 F.R.D. 640, 642 (D. Kan. 2017) (“As the party opposing

amendment, Defendant bears the burden of establishing its futility.”). Whether to grant a motion

to amend is within the court’s sound discretion. Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank

Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014).




                                                 7
          Here, Madison argues that Pipeline unduly delayed in seeking to amend, that Madison

would be unduly prejudiced, and that Pipeline’s proposed amendments are futile.1 The court

addresses each of these arguments below.

   III.      THE RECORD DOES NOT ESTABLISH UNDUE DELAY

          Delay alone is not enough to deny a motion to amend. Minter v. Prime Equip. Co., 451

F.3d 1196, 1205 (10th Cir. 2006). At some point, however, delay becomes undue when it places

an unwarranted burden on the court or when it becomes prejudicial by placing an unfair burden on

the opposing party. Id. The Tenth Circuit has directed that the district court must focus primarily

on the reasons for the delay. Id. Denial of leave to amend is appropriate when the movant lacks

an adequate explanation for the delay. Cohen v. Longshore, 621 F.3d 1311, 1313 (10th Cir. 2010

          Madison’s undue delay argument essentially rehashes the arguments it raised previously in

response to Pipeline’s prior motion to amend, which Magistrate Judge Sebelius denied. Highly

summarized, Madison argues that Pipeline had all of the information it needed to add these

additional defendants by the summer of 2018, at the latest. The court disagrees. Pipeline may

have had some of the information needed, but certainly not the visibility it obtained during the

recent period of reopened discovery into the Kaaboo entities. There is a meaningful difference




   1
      When a party moves to amend after the deadline set in the scheduling order, the moving
party must satisfy Rule 16(b)(4)’s good cause requirement. Gorsuch, 771 F.3d at 1240. Both
parties seem to suggest that this standard is potentially implicated, but neither side asserts any
substantive arguments regarding this specific issue. For purposes of the record, the court wishes
to reiterate that the undersigned extended the scheduling order deadline for Pipeline to seek leave
for this very amendment, and Pipeline moved to amend by the August 2 deadline imposed.
Accordingly, Rule 16(b)(4) is not implicated. But, even if it were, the court would still find good
cause for largely the same reasons set forth in the section addressing undue delay—that is, that
Pipeline learned new information during this reopened discovery period that justifies the
proposed amendment. See id. (“Rule 16’s good cause requirement may be satisfied . . . if a
[party] learns new information through discovery . . . .”).

                                                  8
between the scope and timing of the amendment Pipeline previously sought as compared to its

current motion to amend.

       Pipeline’s prior motion to amend was unwieldy in scope. Pipeline sought to add more

defendants, including one defendant that Judge Vratil had previously dismissed, as well as 25 Doe

defendants. The amendment would have caused yet additional delays because Pipeline would

have needed to amend again to formally name the Doe defendants once it obtained. (Notably, this

is the very discovery Pipeline finally obtained into Madison’s related entities during the reopened

discovery period, which allowed Pipeline to identify the relevant entities.) The undersigned

therefore believes that Magistrate Judge Sebelius properly denied leave to amend in the context of

the discovery record before him at that time. It revealed no meaningful developments since the

summer of 2018. Furthermore, Pipeline filed the motion the same month discovery was set to

close, when a summary judgment deadline was imminent.

       But that all changed on May 1, 2019. Judge Vratil vacated Magistrate Judge Sebelius’s

rulings that foreclosed Pipeline from obtaining discovery into the Kaaboo entities. Pipeline has

now had an opportunity to conduct that discovery, and its proposed amendments are now more

narrowly tailored. Pipeline has justified the belated amendments by pointing to a robust discovery

record from the reopened discovery period. For example, Pipeline contends that it discovered

evidence of inadequate consideration for Madison’s transfer of assets and music festival business

to the Kaaboo entities, which is an element of the successor liability claim. Madison also produced

a “teaser” that advertised the Kaaboo Del Mar music festival as an event put on by Horsepower,

one of the current defendants. Madison produced organizational charts showing how the Kaaboo

entities came into creation and how they fit into the Madison family of companies. Madison also

produced transfers and assignments of interests that show how Horsepower transferred its rights



                                                9
to the Kaaboo marks to KaabooWorks, LLC. Pipeline obtained deposition testimony that payment

was not exchanged as part of the reorganization and that Madison employees who went to work

for Kaaboo kept the same offices and had access to the same materials. Pipeline also argues that

this reopened discovery period allowed Pipeline to gather evidence aimed at the intentional nature

of the tortious interference claim—namely, that the same Madison principal was negotiating with

a Pipeline associate on behalf of both Madison and the Kaaboo entities before Madison walked

away from the Thunder negotiations.

         Pipeline clearly knew at least some of the facts on which the proposed amendments are

based during the regular discovery period, such as some the facts giving rise to the tortious

interference claim. But, unlike the motion before Judge Sebelius, the period of reopened discovery

gave Pipeline additional information it needed in order more narrowly tailor its proposed

amendments, especially the identity of the corporate defendants it seeks to add. Therefore, the

undersigned cannot conclude that Pipeline could have sought the proposed amendment that it now

seeks any sooner than it did. Pipeline did not unduly delay in seeking to amend.

   IV.      MADISON HAS NOT SHOWN IT WOULD SUFFER UNDUE PREJUDICE

         Undue prejudice is the most important factor in determining whether to allow an

amendment to the pleadings. See Minter, 451 F.3d at 1207. A party may be unduly prejudiced

when an amendment unfairly affects a party preparing its defense—for example, when the

amendments “arise out of a subject matter different from what was set forth in the complaint and

raise significant new factual issues.” Id. However, the fact that a party must defend against new

or better-pleaded claims does not equate to undue prejudice. See Popp Telcom v. Am. Sharecom,

Inc., 210 F.3d 928, 943 (8th Cir. 2000) (“The inclusion of a claim based on facts already known

or available to both sides does not prejudice the non-moving party.”); Patton v. Guyer, 443 F.2d



                                               10
79, 86 (10th Cir. 1971) (recognizing that there is always practical prejudice resulting from an

amendment but that this is not the test); Hirt v. Unified Sch. Dist. No. 287, 308 F. Supp. 3d 1157,

1168 (D. Kan. 2018) (“While any amendment invariably causes some practical prejudice, undue

prejudice means that the amendment would work an injustice to the defendants.”) (internal

quotations omitted); 6 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 1487 (3d ed.) (recognizing a plaintiff typically will not be precluded from amending

“simply because that amendment may increase defendant’s potential liability”).

       Madison argues it would suffer undue prejudice if the court grants Pipeline’s motion to

amend for the following reasons: (1) this case is more than four years old and has been expensive

to litigate; (2) there will be additional delays with the newly named defendants, who will likely

file Rule 12 motions, including jurisdictional challenges, and be entitled to their own discovery;

and (3) Madison would need additional discovery “on the stealth claims of defamation, malicious

prosecution, and breaches of separate contracts Plaintiffs have slipped into their Proposed Second

Amended Complaint” (ECF No. 555, at 8).2 Madison’s arguments amount to practical prejudice

caused by amendment rather than an injustice by a late change in legal theory. The fact that newly

named defendants may file Rule 12 motions and the amended claims may require additional

discovery are routine considerations on most motions to amend. Madison does not describe what




   2
      In a footnote, Madison lists Pipeline’s proposed modifications to existing claims and argues
they are not based on new information. The court directed Pipeline to file a redline version of its
proposed second amended complaint to assess Pipeline’s proposed amendments to existing factual
allegations and claims. The redline version reveals both minor modifications to existing language
(e.g., striking the word “allege” from the opening paragraph, which states that plaintiffs “state and
allege”) and substantive modifications (e.g., adding a section of factual allegations pertaining to
Madison filing other lawsuits against Pipeline). But in the absence of any specific briefing from
Madison about which portions of the proposed pleading it finds objectionable and why, the court
has no record from which it could properly limit the amendments.


                                                 11
discovery it or the related Kaaboo entities require or estimate the length of time it would take to

complete discovery on the amendments. The court will continue to work with the parties to

facilitate the just, speedy, and inexpensive determination of this case as it relates to the newly

added claims and defendants.

       But the most important consideration, from the court’s perspective, is that the court cannot

find undue prejudice resulting from undue delay because the current predicament is a product of

Madison’s chosen litigation strategy. Although this case was filed in 2015 and has been hotly

litigated, Madison bears some responsibility for the way this case progressed.             Madison

successfully stayed the case pending rulings on two motion to dismiss. In fact, this case was on

file for over two-and-a-half years before the court held a scheduling conference. Moreover, as the

court previously recognized, Madison has adopted an aggressive litigation strategy that resulted in

protracted proceedings because of numerous discovery disputes. (ECF No. 546, at 11.) That

includes discovery relating to the currently proposed amendment. Madison could have simply

provided discovery into the Kaaboo entities during the regular discovery period—just as it did

when the court ordered it to do so during the reopened discovery period these past few months. If

Madison had done so, discovery would have closed in December of 2018, and Pipeline would not

have had the benefit of the recently reopened discovery period. But, instead, Madison chose to

bury Pipeline and the court with a flurry of motions seeking to avoid providing discovery into the

Kaaboo entities. To be clear, the undersigned does not fault Madison for this litigation strategy.

After all, it worked for a period of time. Madison has a right to aggressively litigate this case and

to rely on prior discovery rulings until they are reversed or vacated. But, by the same token,

Madison rolled the dice, and its chosen litigation strategy now has consequences. Importantly, the




                                                 12
court notes that Madison does not argue that any of the proposed amendments come as a surprise

to Madison or the Kaaboo entities.

         If Magistrate Judge Sebelius had granted Pipeline leave to amend previously, it would have

derailed the case schedule. But that case schedule has already been derailed by the reopened

discovery period. The court therefore finds that Madison’s claim of undue prejudice rings hollow.

    V.      THE AMENDMENTS ARE NOT FUTILE

         “A proposed amendment is futile if the [pleading], as amended, would be subject to

dismissal.” Jefferson Cty. Sch. Dist. No. R-1 v. Moody’s Inv’r’s Servs., Inc., 175 F.3d 848, 859

(10th Cir. 1999). In the context of futility, the court considers whether the amended complaint

could withstand a motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6). See 6 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1487 (3d ed.) (collecting

cases). To withstand dismissal under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

analyzing whether dismissal is appropriate, the court must “accept the facts alleged in the

complaint as true and view them in the light most favorable to the plaintiff.” Mayfield v. Bethards,

826 F.3d 1252, 1255 (10th Cir. 2016).

         Madison argues that the proposed tortious interference claim is futile as to certain Kaaboo

entities and that the successor liability claim is futile as to all parties. It bears noting that Madison

devoted only a small portion of its response brief to the issue of futility. As set forth below, the

court finds them to be without merit.




                                                   13
       1. Tortious Interference Claim

       Madison argues Pipeline’s tortious interference claim is futile as to KaabooWorks, Kaaboo

Del Mar, and Kaaboo because Pipeline has no evidence that these entities hired the individuals in

question. In ruling on Madison’s previous motion to amend, Judge Vratil outlined the elements of

Pipeline’s tortious interference claim:

               In Kansas, plaintiffs must prove the following to recover based on
               tortious interference with a prospective business advantage: (1) a
               business relationship or expectancy existed with probable future
               economic benefit to plaintiffs; (2) defendants knew of the
               relationship or expectance; (3) but for defendants’ conduct,
               plaintiffs were reasonably certain to have continued the relationship
               or realized the expectancy; (4) defendants engaged in intentional
               misconduct and (5) plaintiffs sustained direct and proximate
               damages.

Pipeline Prods., Inc. v. Horsepower Entm’t, No. CV 15-4890-KHV, 2017 WL 4536420, at *5 (D.

Kan. Oct. 11, 2017) (citing Byers v. Snyder, 237 P.3d 1258, 1269 (Kan. Ct. App. 2010)).

       Madison contends that certain Kaaboo entities did not employ the former Pipeline

associates. However, Madison does not identify any element of the tortious interference claim that

requires this. Judge Vratil already concluded that substantially similar factual allegations were

sufficient to state a claim against Madison (which also apparently never employed the former

Pipeline associates). The undersigned therefore finds that Madison has likewise failed to establish

that Pipeline’s proposed tortious interference claim is futile as to certain Kaaboo entities.

       2. Successor Liability

       In support of Pipeline’s successor liability claim, Pipeline cites Wells Fargo Vendor Fin.

Servs., LLC v. Nationwide Learning, LLC, which recognizes the equitable doctrine of successor

liability under Kansas Law. 429 P.3d 221, 229–30 (Kan. Ct. App. 2018), review granted (June

24, 2019). Kansas recognizes the general rule of corporate successor non-liability, which applies



                                                 14
“only where the contracting corporations and their representatives are dealing with each other at

arm’s length, and where each side is looking out for the interest of its own corporation.” Id. at

229. The rule of non-liability “cannot be applied when the negotiators for both corporations are

the same or virtually the same, and the transfer of assets is made merely for their own convenience

and advantage.” Id. (citing Avery v. Safeway Cab, T. & S. Co., 80 P.2d 1099 (Kan. 1938)). The

four exceptions to the general rule of corporate successor non-liability are as follows:

               (1) the purchaser expressly or impliedly agrees to assume such
               debts; (2) the transaction amounts to a consolidation or merger of
               the corporations; (3) the purchasing corporation is merely a
               continuation of the selling corporation; and (4) the transaction is
               entered into fraudulently in order to escape liability for the seller's
               debts.

Id. (citing Comstock v. Great Lakes Distributing Co., 496 P.2d 1308, 1311 (Kan. 1972)).

Pipeline’s proposed second amended complaint asserts that the last three of the four exceptions

apply in this case—that the transaction amounts to a merger or consolidation of Madison’s

business; that the Kaaboo entities are a continuation of Madison; and that the transaction was

entered into fraudulently to escape liability for Madison’s debts.

       Madison argues the court should deny Pipeline’s motion on futility grounds because the

Kansas Supreme Court has granted review of Wells Fargo, and therefore it is of no force or effect.

This position misses the mark for at least two obvious reasons. First, Pipeline is not required to

offer legal authority in support of its amendment. Rather, Madison bears the burden to establish

futility. Second, Pipeline relies on a portion of Wells Fargo that cites a 1972 Kansas Supreme

Court decision that has not been overturned.

       The rest of Madison’s arguments about Pipeline’s proposed successor liability claim

amount to factual disputes. Madison argues this claim is not supported by the evidence. It




                                                 15
contends Pipeline has failed to show that any Kaaboo entity agreed to assume Madison’s debts.

However, Pipeline does not argue that theory of successor liability.

         Madison also contends that Pipeline has not shown that any Kaaboo entity acquired

Madison’s assets and continued its operations. This argument is more in the vein of a denial of

the facts alleged in support of Pipeline’s successor liability claim—e.g., that the Kaaboo entities

are not successors but are instead separate business entities formed to keep Madison’s music

festival business separate from its real estate business. These disputes are more appropriately

resolved on summary judgment or at trial. They do not establish that Pipeline’s proposed successor

liability claim is subject to dismissal at the pleading stage. Generally, the court declines to resolve

factual disputes on a motion to amend given the liberal amendment rules. See, e.g., Indep. Country

Club v. Magellan Pipeline Co., LP, No. 07-1196-MLB, 2008 WL 750526, at *3 (D. Kan. Mar. 18,

2008) (“Because the court does not resolve factual disputes when considering a motion to amend,

defendant has failed to carry its burden of showing that the addition of a claim for punitive damages

is a futile act.”). This is especially appropriate in the context of a successor liability claim, which

involves a fact-specific inquiry with the underlying goal of determining “whether justice between

the real parties to the transaction requires imposition of successor liability.” Wells Fargo, 429

F.3d 266. Madison fails to point to any pleading deficiency that goes to an essential element of

Pipeline’s proposed successor liability claim. The court therefore cannot find that the claim would

be subject to dismissal.

   VI.      JOINDER PURSUANT TO RULE 20

         Lastly, the court notes that Federal Rules of Civil Procedure 15 and 20 govern when a

motion to amend seeks to add parties that are not indispensable. Hinson v. Norwest Fin. S.C., Inc.,

239 F.3d 611, 618 (4th Cir. 2001); AKH Co., Inc. v. Universal Underwriters Ins. Co., No. 13-



                                                  16
2003-JAR-KGG, 2018 WL 2008860, at *3 (D. Kan. Apr. 30, 2018). Rule 20(a)(2) provides that

defendants may be joined (1) if the claims against them “arise out of the same transaction or

occurrence, or series of transactions or occurrences”; and (2) there are questions of law and fact

common to all defendants. As with Rule 15, the court liberally construes Rule 20 “to promote trial

convenience and expedite the final determination of disputes, thereby preventing multiple

lawsuits.” AKH Co., 2018 WL 2008860, at *5; United Mine Workers of America v. Gibbs, 383

U.S. 715, 724, (1966) (“Under the Rules, the impulse is toward entertaining the broadest possible

scope of action consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged.”).

       Pipeline’s proposed amendments meet the test for joinder pursuant to Rule 20(a)(2). The

proposed claims arise from the same series of transactions or occurrences and would require

determination of common questions of law and fact. Pipeline’s tortious interference claim against

the Kaaboo entities arises out of the same set of facts previously pleaded, with heavily overlapping

factual and legal issues. Pipeline’s successor liability claim also arises out of the same set of

transactions or occurrences because Pipeline essentially contends that the Kaaboo entities are the

same company as Madison, just operating under different corporate umbrellas in an attempt to

thwart liability. See generally AKH Co., 2018 WL 2008860, at *6 (finding that the test was met

with a proposed amended pleading alleging that the opposing party had attempted to shield the

company from liability in the underlying suit by looting the named corporation and creating new

corporate entities to hold all assets). The successor liability claim also hinges on resolution of

overlapping factual and legal disputes. For example, if Madison is not found liable for any of the

previously pleaded claims, that would also moot the successor liability claim.




                                                17
   VII.    CONCLUSION

       The interests of justice require allowing Pipeline to file its Second Amended Complaint.

Pipeline filed its motion by the court-ordered deadline of August 2, 2019. The record does not

establish undue delay, undue prejudice, futility of the amendments, or any other grounds on which

the court could properly deny amendment. The court therefore grants Pipeline’s motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Amend Complaint

(ECF No. 552) is granted. Pipeline shall file its Second Amended Complaint (ECF No. 552-1) as

a separate docket entry in this case within two business days from the date of this order.

       IT IS SO ORDERED.

       Dated August 28, 2019, at Topeka, Kansas.

                                                             s/ Angel D. Mitchell
                                                             Angel D. Mitchell
                                                             U.S. Magistrate Judge




                                                18
